--------------------------------------------------------------------------------

Exhibit 10.11


Execution Copy


MANAGEMENT SERVICES AGREEMENT


THIS MANAGEMENT SERVICES AGREEMENT (this “Agreement”) is made as of
September 14, 2009, by and between ABRY Partners, LLC, a Delaware limited
liability company (“ABRY”), and Grande Communications Networks, LLC, a Delaware
limited liability company (the “Company”).  Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Recapitalization Agreement.


WHEREAS, ABRY has agreed to perform the management and consulting services set
forth herein pursuant to the terms hereof;


WHEREAS, the execution and delivery of this Agreement are conditions precedent
to the transactions contemplated by that certain Recapitalization Agreement (the
“Recapitalization Agreement”), dated as August 27, 2009, by and among ABRY,
Grande Parent LLC, a Delaware limited liability company, ABRY Partners VI, L.P.,
a Delaware limited partnership, Grande Communications Holdings, Inc., a Delaware
corporation, Grande Investment L.P., a Delaware limited partnership (“Grande
Investment”), and Grande Communications Networks, Inc., a Delaware corporation
and predecessor-in-interest to the Company; and


WHEREAS, the Company is entering into that Credit Agreement dated as of the date
hereof by and among Company, as borrower, the financial institutions listed
therein as lenders, Société Générale, as administrative agent and the other
parties thereto (said Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.     Management and Consulting Services.  ABRY hereby agrees during the term
of this Agreement to consult with the board of managers of Grande Manager LLC
(the “Board”) and management of the Company in such manner and on such business
and financial matters as the Board may reasonably request from time to time,
including corporate strategy, budgeting of future corporate investments,
acquisition and divestiture strategies, and debt and equity financing (the
“Services”).


2.     Term.


(a)           ABRY shall provide the Services set forth in Section 1 above from
the date of this Agreement until the termination of this Agreement, which shall
occur on the earliest of: (i) by mutual agreement of ABRY and the Company, (ii)
upon the Bankruptcy or Dissolution of ABRY or ABRY Partners VI, L.P., or (iii)
upon an Approved Sale (as defined in the Partners Agreement, dated as of the
date hereof, by and among Grande Investment and its Partners, as such agreement
may be amended, restated or modified from time to time).

 
 

--------------------------------------------------------------------------------

 

(b)           For the purposes of this Agreement:


 
(i)
“Bankruptcy” means, with respect to an entity, (i) the making of a general
assignment for the benefit of creditors, (ii) the entry of an order for relief
in any bankruptcy, reorganization or insolvency proceeding, (iii) the filing or
commencement by or against the entity of any application or petition for the
appointment of a trustee, receiver or other similar official over the entity or
any substantial part of the entity’s assets, or of any proceeding under any
bankruptcy, insolvency or reorganization statute or liquidation or other law
relating to relief of debtors, unless, in the case of such an action or
proceeding filed or commenced against the entity without the entity’s
acquiescence or consent, the action or proceeding is dismissed within 60 days
after the date of its filing or commencement; and



 
(ii)
“Dissolution” means, with respect to an entity, the liquidation, dissolution, or
winding up of such entity under (i) the entity’s governing documents or (ii)
applicable law.



(c)           No termination of this Agreement, whether pursuant to this Section
2 or otherwise, will affect the Company’s duty to pay any Management Fee (as
defined in Section 4) accrued, or to reimburse any cost or expense incurred
pursuant to Section 4 hereof, prior to the effectiveness of that
termination.  Upon termination of this Agreement, ABRY’s right to receive any
further Management Fee or reimbursement for costs and expenses that have not
accrued or been incurred to the date of termination shall cease and terminate.


3.     Personnel.  ABRY will provide and devote to the performance of this
Agreement and the Services those officers, employees and agents of which ABRY
deems are appropriate for the furnishing of such Services.


4.     Compensation.  In consideration for the Services performed hereunder, the
Company shall pay to ABRY the following compensation:


(a)           A management fee accruing daily at the rate of $500,000 per annum
and from the Closing through the termination described in Section 2(a) (the
“Management Fee”).  The Management Fee shall not accrue any interest thereon and
shall be payable by the Company only upon the closing of an Approved Sale
whether or not the Company actually requests that ABRY provide the Services;
provided that no such fee shall be due and payable until the Credit Agreement
has been terminated and all indebtedness and other amounts due thereunder have
been paid in full.


(b)           Upon the closing of an Approved Sale, in addition to the
Management Fee, ABRY shall be entitled to a 2% fee as described in Section 4(d)
of the Partners Agreement (the “Exit Fee”); provided that no such fee shall be
due and payable until the Credit Agreement has been terminated and all
indebtedness and other amounts due thereunder have been paid in full.

 
2

--------------------------------------------------------------------------------

 

(c)           In addition to the Management Fee and the Exit Fee, the Company
shall reimburse ABRY for reasonable travel expenses and other out of pocket
costs and expenses incurred by ABRY or any director, officer, employee or other
agent in connection with the performance of the Services.


5.     Indemnification.


(a)           In the event that ABRY or any of its Affiliates, directors,
members,  or employees (collectively, the “Indemnified Parties”) becomes
involved in any capacity in any action, proceeding or investigation brought by a
third party in connection with the provision of the Services by ABRY, the
Company will indemnify and hold harmless the Indemnified Parties from and
against any actual or threatened claims, lawsuits, actions or liabilities
(including the out of pocket expenses and the reasonable fees and expenses of
counsel and other litigation and investigation costs reasonably incurred by the
Indemnified Party  in connection with such third party claims, lawsuits, actions
or liabilities) (“Losses”), arising as a result of the provision of Services,
except that the Company will not be obligated to so indemnify any Indemnified
Party if, and to the extent that, such Losses directly result (i) any such
action, proceeding or investigation by any party to the Recapitalization
Agreement other than Grande Communications Holdings, Inc. or the Grande Holdings
Investor (as defined therein) or any affiliates of such a party, (ii) from any
illegal activity, bad faith, gross negligence or willful misconduct of such
Indemnified Party or (iii) to the extent that such Indemnified Party is adjudged
to be liable to the Company.  ABRY will certify to the Company in writing all
Losses that are payable to ABRY or other ABRY Indemnified Parties
hereunder.  The reimbursement and indemnity obligations of the Company under
this Section 5 shall extend upon the same terms and conditions to any
Indemnified Party, as the case may be, of ABRY and any such affiliate and shall
be binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Company, ABRY and any such Indemnified
Party.  Notwithstanding Section 10 below, the foregoing provisions shall not
supersede any obligation of a party hereto to provide indemnification to another
party hereto pursuant to any other agreement not related to the provisions of
Services hereunder among such parties, or to release such indemnifying party
from any indemnification obligation pursuant to such other agreement.  The
provisions of this Section 5 shall survive the termination of this Agreement.


(b)           In the event that Grande Investment or any of its Subsidiaries or
any directors or officers thereof (collectively, the “Grande Indemnified
Parties”) becomes involved in any capacity in any action, proceeding or
investigation in connection with the provision of the Services by ABRY, ABRY
will indemnify and hold harmless the Grande Indemnified Parties from and against
any Losses arising as a result of or in connection with any illegal activity,
bad faith, gross negligence or willful misconduct of ABRY.  Grande will certify
to ABRY in writing all Losses that are payable to Grande or other Grande
Indemnified Parties hereunder.  The reimbursement and indemnity obligations of
ABRY under this Section 5(b) shall be in addition to any liability which ABRY
may otherwise have, shall extend upon the same terms and conditions to any
Grande Indemnified Party, as the case may be, and shall be binding upon and
inure to the benefit of any successors or assigns of Grande, or ABB and of any
successors, assigns, heirs and personal representatives of such Grande
Indemnified Party.  The foregoing provisions shall survive the termination of
this Agreement.

 
3

--------------------------------------------------------------------------------

 

(c)           IN NO EVENT WILL EITHER PARTY BE LIABLE OR OBLIGATED UNDER THIS
AGREEMENT OR UNDER CONTRACT, NEGLIGENCE, BREACH OF WARRANTY, STRICT LIABILITY OR
OTHER LEGAL OR EQUITABLE THEORY FOR ANY SPECIAL, INDIRECT, OR CONSEQUENTIAL
DAMAGES ARISING OUT OF THIS AGREEMENT OR IN CONNECTION WITH THE DELIVERY, USE OR
PERFORMANCE OF THE SERVICES, INCLUDING LOST PROFITS, BUSINESS OPPORTUNITIES AND
REVENUES.


6.    Independent Contractors. Nothing herein shall be construed to create a
joint venture or partnership between the parties hereto or an employee/employer
relationship between ABRY and the Company.  ABRY shall be an independent
contractor pursuant to this Agreement.  No party hereto shall have any express
or implied right or authority to assume or create any obligations on behalf of
or in the name of any other party hereto or to bind any other party hereto to
any contract, agreement or undertaking with any third party.


7.    No Liability.  The Company acknowledges and agrees that neither ABRY nor
its Affiliates, stockholders, officers, employees or agents will be liable for
any Losses arising out of, related to or incurred in connection with the
performance of the Services to the Company or its subsidiaries other than Losses
arising from ABRY’s illegal activity, bad faith, gross negligence or willful
misconduct.


8.    Notices.  All notices, demands or other communications to be given or
delivered by reason of the provisions of this Agreement shall be in writing and
shall be deemed to have been given (a) on the date of personal delivery to the
recipient or an officer of the recipient, or (b) when sent by telecopy or
facsimile machine to the number shown below on the date of such confirmed
facsimile or telecopy transmission (provided that a confirming copy is sent via
overnight mail), or (c) when properly deposited for delivery by a nationally
recognized commercial overnight delivery service, prepaid, or three (3) Business
Days after deposit in the United States mail, certified or registered mail,
postage prepaid, return receipt requested.  Such notices, demands and other
communications shall be sent to ABRY and the Company at the addresses set forth
below (or to such other address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party):


Notices to the Company:


Grande Communications Networks, LLC
401 Carlson Circle


San Marcos, Texas 78666
Attention:     Matt Murphy
Facsimile:     (512) 878-4010


with a copy (which shall not constitute notice to the Company) to:


ABRY Partners VI, L.P.
111 Huntington Avenue
30th Floor
Boston, MA 02199
Telecopy:    (617) 859-8797
Attention:    Chief Executive Officer

 
4

--------------------------------------------------------------------------------

 

Notices to ABRY:


ABRY Partners, LLC
111 Huntington Avenue
30th Floor
Boston, MA 02199
Telecopy:     (617) 859-8797
Attention:     Jay Grossman


with a copy (which shall not constitute notice to ABRY) to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY  10022
Attention:     John Kuehn, Esq.
Facsimile:     212-446-6460


9.    Remedies.  Any person having rights under any provision of this Agreement
shall be entitled to enforce such rights specifically, to recover damages and
costs (including reasonable attorneys’ fees) caused by reason of any breach of
any provision of this Agreement and to exercise all other rights existing in
their favor.  The parties hereto agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction for specific performance and/or injunctive relief
(without posting a bond or other security) in order to enforce or prevent any
violation of the provisions of this Agreement.  In any dispute between the
parties hereto or their representatives concerning any provision of this
Agreement or the rights and duties of any person or entity hereunder, the party
or parties prevailing in such dispute shall be entitled, in addition to such
other relief as may be granted, to reimbursement from the non-prevailing party
or parties of the attorneys’ fees and court costs incurred by such prevailing
party or parties by reason of such dispute.


10.    Amendment; Waiver.  No provision of this Agreement may be waived,
amended, modified or supplemented unless pursuant to a written instrument
executed by the party against which any such waiver, amendment, modification or
supplement is effective.  Notwithstanding the foregoing, no waiver of a breach
of any provision of this Agreement shall operate or be construed as a waiver of
any preceding or succeeding breach and no failure to exercise any right or
privilege hereunder shall be deemed a waiver of such rights or privileges
hereunder or shall be deemed a waiver of such rights to exercise the same at any
subsequent time or times hereunder.

 
5

--------------------------------------------------------------------------------

 

11.    Assignment.  No party hereto may assign any of its rights or obligations
hereunder without the prior written consent of the other party hereto; provided
that notwithstanding the foregoing, either party may assign its rights and
obligations under this Agreement to any of its Affiliates without the consent of
the other party.


12.    Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and permitted assigns.


13.    Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.  This Agreement will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, which delivery may be made by exchange of
copies of the signature page by .pdf or other facsimile transmission.


14.    Severability.  Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


15.    Entire Agreement.  This Agreement and the other documents referred to or
contemplated herein embody the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersede and
preempt all prior understandings, agreements or representations by or among the
parties, whether written or oral, which may have related to the subject matter
hereof in any way.


16.    Governing Law.  The construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the law
of any jurisdiction other than the State of Delaware.


17.    Waiver of Jury Trial.  The parties to this Agreement each hereby waives,
to the fullest extent permitted by law, any right to trial by jury of any claim,
demand, action, or cause of action (i) arising under this Agreement or (ii) in
any way connected with or related or incidental to the dealings of the parties
hereto in respect of this Agreement or any of the transactions related hereto,
in each case whether now existing or hereafter arising, and whether in contract,
tort, equity, or otherwise.  The parties to this Agreement each hereby agrees
and consents that any such claim, demand, action, or cause of action shall be
decided by court trial without a jury and that the parties to this Agreement may
file an original counterpart of a copy of this Agreement with any court as
written evidence of the consent of the parties hereto to the waiver of their
right to trial by jury.

 
6

--------------------------------------------------------------------------------

 

18.    Descriptive Headings.  The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.


19.    No Strict Construction.  The parties hereto have participated jointly in
the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of the
authorship of any of the provisions of this Agreement.


20.    Time of the Essence; Computation of Time.  Time is of the essence for
each and every provision of this Agreement.  Whenever the last day for the
exercise of any privilege or the discharge or any duty hereunder shall fall upon
a Saturday, Sunday, or any date on which banks in San Marcos, Texas or Boston,
Massachusetts are authorized to be closed, the party having such privilege or
duty may exercise such privilege or discharge such duty on the next succeeding
day which is a regular business day.


21.    No Third Party Beneficiaries.  This Agreement is for the sole benefit of
the parties hereto and their permitted assigns and nothing in this Agreement,
express or implied, is intended or shall be construed to give any person
(including the Designated Personnel) other than the parties to this Agreement or
their respective successors or permitted assigns any legal or equitable right,
remedy or claim under or in respect of any agreement or any provision contained
herein; provided that each Indemnified Party shall be an express, third-party
beneficiary of the provisions of this Agreement that are applicable to such
Indemnified Party.


*  *  *  *  *  *

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



 
GRANDE COMMUNICATIONS NETWORKS, LLC
       
By:
/s/ Patrick Bratton
 
Name:
Patrick Bratton
 
Title:
Chief Financial Officer
       
ABRY PARTNERS LLC
       
By:
/s/ Jay M. Grossman
 
Name:
Jay M. Grossman
 
Title:
Managing Partner



 

--------------------------------------------------------------------------------